DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 3: “the cable” should be corrected to - -a cable- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinkel (US 5,643,009).
Regarding claim 1: Dinkel teaches a cable connector 10 comprising: a housing 12; and a cable holder 30 capable of holding one end side of a cable (see Fig. 9), wherein the cable holder 30 includes at least three first to third engagement portions (at 50, 58; Fig. 1) on each of opposing outer side surfaces (see Figs. 1-2), in a direction along a lead-out direction where the cable held on the one end side by the cable holder 30 is led out from the cable holder 30 (see Figs. 1-2), the first engagement portion (at 52b; Fig. 1) is placed on a side far from the cable lead-out side of the cable holder 30 (Fig. 1), the second engagement portion (at 58; Fig. 5) is placed on a side near the lead-out side (Fig. 5), and the third engagement portion (at 52c; Fig. 2) is placed between the first engagement portion and the second engagement portion (see Figs. 5-6), the housing 12 includes at least three first to third corresponding engagement portions (e.g. left and right of 61 and at 68; Fig. 5) capable of engaging respectively with the first to third engagement portions, on each of opposing inner side surfaces (see Figs. 1-6), it is configured in such a manner that, upon the first to third engagement portions engaging with the first to third corresponding engagement portions, respectively, the cable holder 30 is capable of being placed at least at a first engagement position (Fig. 5) and a second engagement position (Fig. 6) with respect to the housing 12 (see Figs. 5-6), at the first engagement position (Fig. 5), the first (at 52a; Fig. 5) and second engagement portions (at 58; Fig. 5) are in engagement with the first and second corresponding engagement portions (see Fig. 5), respectively, while the third engagement portion (at 52c; Fig. 5) has not yet engaged with the third corresponding engagement portion (at 62; Fig. 5), and at the second engagement position (Fig. 6), all the first to third engagement portions are in engagement with the first to third corresponding engagement portions, respectively (see Fig. 6).  
Regarding claim 2: Dinkel teaches all the limitations of claim 1 and further teaches wherein the first to third engagement portions are first to third protruding portions protruding outward (see Figs. 1-2), or first to third recessed portions recessed inward, the first to third corresponding engagement portions are the first to third recessed portions recessed inward (see Figs. 1-2), or the first to third protruding portions protruding outward, respectively, and the first to third engagement portions, together with the first to third corresponding engagement portions, configure combinations of the recessed portion and the protruding portion (see Figs. 1-6).  
Regarding claim 3: Dinkel teaches all the limitations of claim 2 and further teaches wherein the cable holder 30 is capable of being mounted in such a manner as to be rotatable with respect to the housing 12 on the basis of the engagement of the second engagement portion (at 58; Fig. 1) and the second corresponding engagement portion before being located at the first engagement position with respect to the housing 12 (see Figs. 1-6).  
Regarding claim 6: Dinkel teaches all the limitations of claim 1 and further teaches wherein the first corresponding engagement portion (at 62; Fig. 1) includes a temporary fastening portion (at 62; Fig. 1) that temporarily fastens the first engagement portion upon the cable holder being located at the first engagement position (Fig. 5) with respect to the housing 12, and a first fixing portion (at 52a; Fig. 5) that fixes the first engagement portion upon the cable holder being located at the second engagement position (Fig. 6) with respect to the housing 12, the temporary fastening portion and the first fixing portion are spaced apart from each other in the direction along the engagement direction (Fig. 5), the second corresponding engagement portion (at 68; Fig. 1) is a slide portion that extends continuously along the engagement direction in such a manner as to allow the second engagement portion (at 58; Fig. 1) to slide between a position of engaging with the second engagement portion upon the cable holder being located at the first engagement position with respect to the housing and a position of engaging with the second engagement portion upon the cable holder being located at the second engagement position with respect to the housing (Figs. 5-6), the third corresponding engagement portion (at 52c; Fig. 5) includes a third fixing portion that fixes the third engagement portion upon the cable holder being located at the second engagement position with respect to the housing (see Fig. 6), and an edge portion (at 62; Fig. 1) of the housing 12 extending in the direction crossing the direction along the engagement direction acts as the third corresponding engagement portion upon the cable holder being located at the first engagement position with respect to the housing (see Figs. 5-6).  
Regarding claim 7: Dinkel teaches all the limitations of claim 1 and further teaches wherein the housing 12 further includes a cable pressure-welding portion (at 34; Fig. 1) that pressure- welds the cable held on the one end side by the cable holder (see Figs. 9-11), upon the cable holder being located at the first engagement position (Fig. 5) with respect to the housing, the third engagement portion is located in such a manner as to be placed at a position corresponding to the cable pressure-welding portion in the direction along the lead-out direction (see Figs. 1-5), and a pressing portion (at 30; Fig. 4) that presses the cable holder against the housing is provided at least near the third engagement portion (see Figs. 1-6).  
Regarding claim 8: Dinkel teaches a method of manufacturing a cable connector 10 by mounting, on a housing 12, a cable holder 30 capable of holding one end side of a cable (Fig. 9), wherein the cable holder 30 includes at least three first to third engagement portions (at 52b, 52c, 58; Fig. 1) on each of opposing outer side surfaces (Figs. 1-2), in a direction along a lead-out direction where the cable held on the one end side by the cable holder is led out from the cable holder (see Fig. 9), the first engagement portion is placed on a side far from the cable lead-out side of the cable holder (Fig. 5), the second engagement portion is placed on a side near the lead-out side (Fig. 5), and the third engagement portion (at 58; Fig. 5) is placed between the first engagement portion and the second engagement portion (Fig. 5), the housing 12 includes at least three first to third corresponding engagement portions capable of engaging respectively with the first to third engagement portions (see Figs. 5-6), on each of opposing inner side surfaces, it is configured in such a manner that, upon the first to third engagement portions engaging with the first to third corresponding engagement portions, respectively, the cable holder 30 is located with respect to the housing at least at a first engagement position (Fig. 5) where the first and second engagement portions are in engagement with the first and second corresponding engagement portions (Fig. 5), respectively, while the third engagement portion has not yet engaged with the third corresponding engagement portion (Fig. 5), and at a second engagement position (Fig. 6) where all the first to third engagement portions are in engagement with the first to third corresponding engagement portions (Fig. 6), and the method comprises: moving the cable holder along a direction crossing a direction along an engagement direction from the first engagement position to the second engagement position with respect to the housing in a state where the second engagement portion is in engagement with the second corresponding engagement portion in such a manner that an angle formed by the direction along the lead-out direction and the direction along the engagement direction maintains an acute angle or a right angle (see Figs. 5-6); rotating the cable holder 30 about the second engagement portion with respect to the housing and accordingly locating the cable holder at the first engagement position (see Figs. 1-5); and then pressing the cable holder 30 against the housing 12 and accordingly locating the cable holder at the second engagement position (see Figs. 5-6).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on connectors having multiple engaging features for establishing at least two engagement positions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833